  Case 3:19-cv-00237-CHB Document 1 Filed 04/01/19 Page 1 of 5 PageID #: 1




                    UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF KENTUCKY
                            at LOUISVILLE

                            ELECTRONICALLY FILED

                      Removed from Jefferson Circuit Court
                         Civil Action No. 19-CI-001509

OMER SISIRAK                      )
                        Plaintiff )
v.                                )
                                  )
PURDY BROS. TRUCKING, LLC,        )
                                  )
P.S. LOGISTICS, LLC,              )
                                  ) Civil Action No.: 3:19-cv-237-CHB
and                               )
                                  ) Judge: Claria Horn Boom
JATIONE HOOKS                     ) Magistrate-Judge:
                     Defendants )



                             NOTICE OF REMOVAL



         Defendants, Purdy Brothers Trucking, LLC, and PS HoldCo, LLC,

improperly named “P.S. Logistics, LLC,” in the Complaint, remove to the United

States District Court for the Western District of Kentucky at Louisville, the action

styled Omer Sisirak v. Purdy Brothers Trucking, LLC, P.S. Logistics, LLC, and

Jatione Hooks, Civil Action No. 19-CI-001509, which is currently pending before

the Jefferson Circuit Court in the Commonwealth of Kentucky. As grounds for

this Notice of Removal, Purdy Brothers Trucking, LLC, and PS HoldCo, LLC,

state:
  Case 3:19-cv-00237-CHB Document 1 Filed 04/01/19 Page 2 of 5 PageID #: 2




      1.    On or about March 8, 2019, Plaintiff, Omer Sisirak filed a Complaint

in the Jefferson Circuit Court, bearing Civil Action No. 19-CI-001509. As

required by 28 U.S.C. § 1446(a), copies of all process and pleadings filed in the

Jefferson Circuit Court action are attached to this Notice of Removal.

      2.    Plaintiff Omer Sisirak is and was at all times relevant to this action,

including the time of the commencement of Civil Action No. 19-CI-001509, a

citizen and resident of the Commonwealth of Kentucky. See Complaint, at ¶ 1.

      3.    Defendant Purdy Brothers Trucking, LLC (“Purdy Brothers”), is at

the time of the filing of this Notice of Removal and was at the time of the

commencement of this action, a foreign limited-liability company organized

under the laws of the State of Delaware with its principal place of business in

Loudon, Tennessee. The sole member of Purdy Brothers is P&S Acquisition, LLC,

whose sole member is PS HoldCo, LLC. The sole member of PS HoldCo, LLC, is

PS FinCo 2, LLC. The sole member of PS FinCo 2, LLC, is PS FinCo 1, LLC,

whose sole member is PS Parent, LLC. The members of PS Parent, LLC are

Goodwin Enterprises, Inc. and OEP Capital Advisors, L.P. Goodwin Enterprises,

Inc. is a corporation organized under the laws of the State of Alabama with its

principal place of business at 1810 Avenue C, Birmingham, Alabama.            OEP

Capital Advisors, L.P. is a Delaware limited partnership whose partners are

residents of the following country and states: Germany, Connecticut, New York,

Illinois, and Massachusetts.

      4.    Defendant PS HoldCo, LLC (“P.S. HoldCo”), improperly identified

using its former name “P.S. Logistics, LLC,” in the Complaint, is at the time of


                                        2
  Case 3:19-cv-00237-CHB Document 1 Filed 04/01/19 Page 3 of 5 PageID #: 3




the filing of this Notice of Removal, and was at the time of the commencement of

this action, a foreign limited-liability company organized under the laws of the

State of Delaware with its principal place of business in Ensley, Alabama. The

sole member of PS HoldCo, LLC, is PS FinCo 2, LLC. The sole member of PS

FinCo 2, LLC, is PS FinCo 1, LLC, whose sole member is PS Parent, LLC. The

members of PS Parent, LLC, are Goodwin Enterprises, Inc. and OEP Capital

Advisors, L.P. Goodwin Enterprises, Inc. is a corporation organized under the

laws of the State of Alabama with its principal place of business at 1810 Avenue

C, Birmingham, Alabama.       OEP Capital Advisors, L.P. is a Delaware limited

partnership whose partners are residents of the following country and states:

Germany, Connecticut, New York, Illinois, and Massachusetts.

      5.    Defendant Jatione Hooks is an individual who is at the time of the

filing of this Notice of Removal and was at the time of the commencement of this

action, a citizen and resident of the State of Georgia. See Complaint at ¶ 5.

      6.    At the time of filing this Notice of Removal, Defendant Jatione Hooks

has not been served with process and, as such, is not required to provide consent

for removal. Brierly v. Alusuisse Flexible Packaging, Inc., 184 F.3d 527, 533 n.3

(6th Cir. 1999).

      7.    This action is one that Purdy Brothers and PS HoldCo may remove

to this Court pursuant to the provisions of 28 U.S.C. § 1441(a) because this is

an action between citizens of different states.




                                         3
  Case 3:19-cv-00237-CHB Document 1 Filed 04/01/19 Page 4 of 5 PageID #: 4




      8.    On information and belief based on the allegations contained in the

Complaint, the amount in controversy in this action exceeds the sum of

$75,000.00, exclusive of interest and costs.

      9.    This Notice of Removal is filed within thirty (30) days after Purdy

Brothers and PS HoldCo were served and/or received the Complaint and

Summons as required by 28 U.S.C. § 1446(b).

      WHEREFORE, Purdy Brothers and PS HoldCo respectfully request that

this action be removed to the United States District Court for the Western District

of Kentucky at Louisville.



                                      Respectfully submitted,

                                      /s/ William T. Donnell
                                      William T. Donnell
                                      Richard V. Evans
                                      WHITTENDONNELL
                                      700 N. Hurstbourne Pkwy,
                                      Suite 112
                                      Louisville, KY 40222
                                      P: 502-430-1016
                                      F: 502-430-1083
                                      wdonnell@louisvillecounsel.com
                                      revans@louisvillecounsel.com
                                      Counsel for Defendants,
                                      Purdy Brothers Trucking, LLC, and
                                      PS HoldCo, LLC




                                        4
  Case 3:19-cv-00237-CHB Document 1 Filed 04/01/19 Page 5 of 5 PageID #: 5




                         CERTIFICATE OF SERVICE

       I certify that on the 1st day of April, 2019, via U.S. Mail and electronic
service I served a true and accurate copy of this Notice of Removal on the
following:

Tad Thomas
John Abaray
THOMAS LAW OFFICES, PLLC
9418 Norton Commons Blvd., Suite 200
Louisville, KY 40059
john.abaray@thomaslawoffice.com
tad@thomaslawoffice.com


                                           /s/ William T. Donnell
                                           Counsel for Defendants,
                                           Purdy Brothers Trucking, LLC, and
                                           PS HoldCo, LLC




                                       5
